Title: To Thomas Jefferson from Nathaniel Macon, 23 April 1801
From: Macon, Nathaniel
To: Jefferson, Thomas



Sir
Buck Spring 23 April 1801

In my letter to you dated a few days past at Warrenton, I forgot to mention a subject, which may of itself appear triffling, but when considered as a general regulation may have importance enough to deserve consideration. It is this, that no person concerned in a printing office, especially where news papers are printed, should hold any appointment in the post office. This would have so much fair play in it, that none could with reason complain; Things of this small kind are mentioned, on a supposition, that while you are attending to the great interest of the nation, they may possibly escape your attention
I have not made any apoligy for this or my other letter, because I am confident they are always useless, and not expected by you from your freinds.
I am with great respect Sir yr. most obt. Sevt.

Nathl Macon

